DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicants’ response of  3/02/2022 has been considered and entered in the record. The rejections of record are maintained, with some changes to account for Applicants’ amendments. Applicants’ arguments have been considered, but are not persuasive for the reasons as discussed below.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 30, 33, 34, 41, 46 and 49-51 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Chi et al (US 5,378,926).
	With respect to Claim 30, Chi et al discloses a device (Figures 2a -2e) comprising a substrate (Figure 2, 12); a barrier layer (Figure 2e, 22a; titanium nitride; column 3, line 65 to column 4, line 5) formed over a first side of said substrate (Figure 2c, formed over both the top and the bottom sides of 12); a first metal layer ( Figure 2e, 16a; column 3, lines 35-25)  formed on said barrier layer; one or more vias (Figure 2, 12c, 12d; column 3, lines 30-35) formed through said substrate (Figure 2a, 12); and a second metal layer (Figure 2d, 22b; gold; column 4, lines 5-10) formed through said one or more vias and on a second side of said substrate (Figure 2e, top side of substrate 12), said second metal layer being in electrical and physical contact with said second side of said substrate and one or more vias. See Figures 2a – 2e and corresponding text.
With respect to Claim 33, Chi et al further discloses comprising a eutectic alloy formed from said second metal layer and said substrate through heating. See Abstract and column 3, lines 45-60.
With respect to Claim 34, Chi et al further discloses said barrier layer has a composition configured to prevent a breach of said barrier layer by said eutectic alloy and an intermix of said eutectic alloy with said first metal layer caused by said heating. See Abstract and column 3, lines 45-60.

With respect to Claim 41, Chi et al discloses comprising a substrate (Figure 2, 12); a barrier layer (Figure 2e, 22a; titanium nitride; column 3, line 65 to column 4, line 5) formed over a first side (Figure 2c, formed over both the top and the bottom sides of 12) of said substrate; one or more vias (Figure 2, 12c, 12d; column 3, lines 30-35) that extend from a second side of said substrate (vias go through both sides of substrate 12), through said substrate, and to said barrier layer  (Figure 2d, 22a)  said first side of said substrate (Figure 2d, top of 12) ; and a metal layer  (Figure 2d, 22b; gold; column 4, lines 5-10)   formed over said second side  (Figure 2d, formed over both sides) of said substrate, into said one or more vias (Figure 2, 12c, 12d; column 3, lines 30-35) and onto said barrier layer (Figure 2d, 22a) .
With respect to Claim 46, Chi et al discloses wherein said barrier layer (Figure 2d, 22a) comprises a titanium over said first side of said substrate. See column 4, lines 1-40.
With respect to Claim 49, Chi et al further discloses comprising a eutectic alloy formed from said metal layer and said substrate through heating. See Abstract and column 3, lines 45-60.
With respect to Claim 50, Chi et al further discloses  comprising a metal pad  (Figure 2e, 16a; column 3, lines 35-25) formed over said barrier at said first side of said substrate.
With respect to Claim 51, Chi et al discloses said barrier layer prevents an intermix of said eutectic alloy with said metal pad caused by said heating. See Abstract and column 3, lines 45-60.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 31, 42-44 and 47  are rejected under 35 U.S.C. 103 as being unpatentable over Chi et al  (US 5,378,926) as applied to claims 30, 33, 34, 41, 46 and 49-51 above, and further in view of Zhang et al (US 2012/0187530).
	Chi et al is relied upon as discussed above.
	However, Chi et al does not disclose the formation of seed layers as required by the Claims at hand.
	Zhang et al is relied upon to disclose the use of seed layers to improve adhesion between titanium nitride or tungsten nitride barrier layers and metals. See paragraph 56. 
	It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use seed layers between the nitride layer and metals of Chi et al , for their known benefit in improving adhesion. The use of a known component, seed layer, for its known benefit, improved adhesion, would have been prima facie obvious to one of ordinary skill in the art. 
	With respect to Claim 31, the combined references make obvious the limitation “the second metal layer comprises: a seed layer formed through said one or more vias, on said barrier layer within said one more vias, and on said second side of said substrate; and a back- metal formed on said seed layer”. See paragraph 56 of Zhang et al.
	With respect to Claim 42, the combined references make  obvious the limitation “wherein said metal layer comprises: a seed layer formed on said second side of said substrate, into said one or more vias, and onto said barrier layer; and a back-metal layer formed on said seed layer”. See paragraph 56 of Zhang.
	With respect to Claim 43, the combined references make obvious the limitation “the seed layer comprises a titanium-gold layer; and said back-metal layer comprises a gold layer”. See paragraph 56 of Zhang et al. As discussed above, Chi et al discloses the formation of a gold layer on a titanium nitride layer.  According to the references a gold seed layer would be placed on the titanium nitride layer (comprises titanium-gold layer); and then a gold layer would be deposited. 
	With respect to Claim 44, the combined references make obvious the limitation “said seed metal comprises a sputtered titanium-gold metal; and said back metal layer comprises a plated gold layer”. Zhang et al discloses plating and sputtering  in paragraph 56. Chi discloses sputtering in column 4, lines 35-45. 
With respect to Claim 47, Chi et al suggests said barrier  layer comprises a plurality of sputtered metal layers over said first side of said substrate. Chi discloses a barrier layer (Figure 2d, 22a) comprises a sputtered metal layer over said first side of said substrate. See column 4, lines 1-40. The formation of multiple layers would be prima facie obvious to one of ordinary skill in the art as a duplication of parts. See In re Harza, 274 F2d 669, 124 USPQ 378 (CCPA 1960). 

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Chi ( US 5,378,926) in view of Zhang et al (US 2012/0187530) as applied to claims 31, 42-44 and 47 above, and further in view of Pagaila et al (US 2009/0294899).
	Chi and Zhang et al are relied upon as discussed above. Chi et al disclose layer 22c is titanium, and layer 22b is titanium tungsten nitride. See column 4, lines 1-40.
 	However, neither reference disclose the bottom layer is titanium tungsten as required by the Claim at hand.
	Pagaila et al is simply relied upon to disclose the equivalence of titanium and titanium tungsten. See paragraph 39.
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use titanium tungsten instead of titanium as the bottom sublayer in the device of Chi and Zhang et al, as Pagaila et al disclose both are known barrier layers used to improve adhesion. The use of a known component, titanium tungsten, for its known benefit, as a barrier layer with improved adhesion, would have been prima facie obvious to one of ordinary skill in the art. 
With respect to Claim 48, the combined references make obvious “said barrier layer comprises: a titanium tungsten layer; a titanium tungsten nitride layer on said titanium tungsten layer; and a titanium gold layer on said titanium tungsten nitride layer”. See paragraph 48 of Pagaila.

	 Claim 32 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Chi et al ( US 5,378,926) as applied to claims 30, 33, 34, 41, 46 and 49-51 above, and further in view of Ramanathan et al (US 2007/0090156).
Chi is relied upon as discussed above.
	However, Chi does not disclose the use of a silicon semiconductor substrate. Chi instead discloses a GaAs semiconductor substrate. See column 3, lines 25-35.
	Ramanathan et al is simply relied upon to disclose the equivalence between Si and GaAs semiconductor substrates. See paragraph 27 and Claim 16 for example.
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use an Si substrate in the device of  Chi et al, for their known benefit as a semiconductor substrate as disclosed by Ramanathan et al. As Ramanathan et al discloses the equivalence of Si and GaAs, the use of a known component, Si, for its known benefit, a semiconductor substrate,  would have been prima facie obvious to one of ordinary skill in the art. 
	With respect to Claim 32, the combined references make obvious the limitation “said second metal layer comprises gold and said structure comprises a silicon semiconductor substrate”. As discussed above with respect to Claim 30, Chi et al discloses the second metal, 22b, comprises gold.
With respect to Claim 45, the combined references make obvious the limitation “wherein said metal layer comprises gold and said substrate comprises a silicon semiconductor substrate”. As discussed above with respect to Claim 30, Chi et al discloses the second metal, 22b, comprises gold.

Claim 35-36 and 52-53 are rejected under 35 U.S.C. 103 as being unpatentable over Chi et al ( US 5,378,926) in view of Zhang et al (US 2012/0187530) as applied to Claims 30-31, 41-42-44 and 47 above, and further in view of Kim et al (US 2012/0211892).
Chi and Zhang et al are relied upon as discussed above.
	However, neither Chi nor Zhang et al disclose the use of epitaxial layers before and after the formation of the barrier layer.  
	Kim et al relied upon to disclose the use of epitaxial processes to form seed layers. See paragraph 46.
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use an epitaxial layer in the device of  Chi and Zhang et al, for their known benefit as a seed layers  as disclosed by Kim et al . As Kim al discloses seed layers are known epitaxial layers, the use of a known process, for its known benefit, forming a seed/epitaxial layer,  would have been prima facie obvious to one of ordinary skill in the art. 
	With respect to Claim 35, the combined references make obvious “further comprising an epitaxial layer formed on said first side of said substrate, wherein said barrier layer is formed on said epitaxial layer”. See paragraph 46 of Kim.

	With respect to Claim 36, the combined references make obvious ”further comprising an epitaxial layer formed on said first side of said substrate and on said barrier layer ”. See paragraph 46 of Kim.
With respect to Claim 52, the combined references make obvious “an epitaxial layer formed on said first side of said substrate, wherein said barrier layer is formed on said epitaxial layer”. See paragraph 46 of Kim.
	With respect to Claim 53, the combined references make obvious “an epitaxial layer formed on said first side of said substrate and on  said barrier layer” . See paragraph 46 of Kim.

				    Response to Applicants’ Arguments
	Applicants argue that the rejection of Claim 30 be withdrawn, because Chi does not disclose “ a barrier layer formed over a first side of said substrate”, with  “a first metal layer formed on said barrier layer” and “a second metal layer formed through said one or more vias and on a second side of said substrate”. As stated by Applicants, the Office Action references the source metallization 16a, the sublayer 22a, the sublayer 22b of Chi for “the first metal layer”, the “barrier layer” and “the second metal layer of Claim 30, respectively. Applicants argue that Claim 30 recites that the “barrier layer is formed over a first side of said substrate” and “that the “second metal is through said one or more vias and on a second side of said substrate” .  Applicants argue that “Chi describes and illustrates that the sublayers 22a and 22b, which the Office Action references as the barrier and second metal layers of claim 30, are both positioned over the same backside surface 12b of chip , and that Chi does not describe or illustrate that the sublayers 22a and 22b are positioned on different sides or surfaces of the chip. 
 In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., positioning of the layers on opposite sides of the substrate ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Examiner notes that the term “over”, as commonly used means above or at a higher position. Therefore, the barrier layer is formed over both sides of the substrate. Moreover, there is nothing in the Claim that requires the positioning of the layers on opposite sides of a substrate. The Examiner also notes Figure 7 of the present Specification which is similar to Figure 2d of Chi et al.  
	Furthermore, Applicants argue that a person of ordinary skill in the art would not recognize a sublayer of the barrier layer 22 as being separate from the barrier layer 22 itself, as the “second metal layer” is recited separately from the barrier layer of Claim 30.The Examiner maintains that each sublayer of a barrier layer can be considered a separate layer, and the formation of a metal layer on top of the sublayer reads on the present claim limitations. 	With respect to the remaining Claims, Applicants make the same arguments as addressed above with respect to the Chi reference.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-36, 40-42, 45 and 49-53 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-20 of U.S. Patent No. 10, 147,642. Although the claims at issue are not identical, they are not patentably distinct from each other because US 10, 147,642 discloses all of the claimed elements including a substrate, a barrier layer,  first and second metals and areas opened. See Claim 11 of US 10,147,642
Even though  US 10,147,642 does not specifically disclose vias, the term opened areas encompasses the term vias, and would be prima facie obvious to one of ordinary skill in the art.
With respect to Claim 30, US 10,147,642 makes obvious the limitation “ a device comprising a substrate; a barrier layer formed over a first side of said substrate; a first metal layer formed on said barrier layer; one or more vias formed through said substrate; and a second metal layer formed through said one or more vias and on a second side of said substrate, said second metal layer being in electrical and physical contact with said second side of said substrate and one or more vias”.
	With respect to Claim 31,  US 10,147,642 makes obvious the limitation “the second metal layer comprises: a seed layer formed through said one or more vias, on said barrier layer within said one more vias, and on said second side of said substrate; and a back- metal formed on said seed layer”, as it discloses the use of epitaxial layers (Claims 19-20)  which are known to form seed layers. Official Notice is taken of this fact.
	With respect to Claim 32, US 10,147,642 discloses “said second metal layer comprises gold and said structure comprises a silicon semiconductor substrate”. See Claim 12 of US 10,147,642.
	With respect to Claim 33, US 10,147,642 further discloses comprising a eutectic alloy formed from said second metal layer and said substrate through heating. See Claims 13-14 of US 10,147,642.
	With respect to Claim 34, US 10,147,642 discloses said barrier layer has a composition configured to prevent a breach of said barrier layer by said eutectic alloy and an intermix of said eutectic alloy with said first metal layer caused by said heating. See Claim 14 of US 10,147,642.
	With respect to Claim 35, US 10,147,642 further discloses  comprising an epitaxial layer formed on said first side of said substrate, wherein said barrier layer is formed on said epitaxial layer. See Claim 18 of US 10,147,642.
	With respect to Claim 36,  US 10,147,642 further discloses comprising an epitaxial layer formed on said first side of said substrate and on said barrier layer. See Claim 18 of US 10,147,642.

	With respect to Claim 41, US 10,147,642 makes obvious the limitation “ comprising a substrate; a barrier layer formed over a first side of said substrate; one or more vias that extend from a second side of said substrate, through said substrate, and to said barrier layer formed on said first side of said substrate; and a metal layer formed over said second side of said substrate, into said one or more vias and onto said barrier layer” the term opened areas encompasses the term vias, and would be prima facie obvious to one of ordinary skill in the art. 
	With respect to Claim 42,  US 10,147,642 makes obvious the limitation “wherein said metal layer comprises: a seed layer formed on said second side of said substrate, into said one or more vias, and onto said barrier layer; and a back-metal layer formed on said seed layer”, as it discloses the use of epitaxial layers which are known to form seed layers. Official Notice is taken of this fact.
	With respect to Claim 45, US 10,147,642 discloses “wherein said metal layer comprises gold and said substrate comprises a silicon semiconductor substrate”. See Claim 12 of US 10,147,642.
	With respect to Claim 49, US 10,147,642 further discloses “comprising a eutectic alloy formed from said metal layer and said substrate through heating”. See Claims 13-14 of US 10,147,642.
	With respect to Claim 50, US 10,147,642 further discloses “comprising a metal pad formed over said barrier at said first side of said substrate”. See Claim 20 of US 10,147,642
	With respect to Claim 51, US 10,147,642 further discloses “said barrier layer prevents an intermix of said eutectic alloy with said metal pad caused by said heating”. See Claims 13-15 and 20 of US 10,147,642.
	With respect to Claim 52, US 10, 147,642 discloses an epitaxial layer formed on said first side of said substrate, wherein said barrier layer is formed on said epitaxial layer. See Claim 18 of US 10,147,642.
	With respect to Claim 53, US 10,147,642 discloses an epitaxial layer formed on said first side of said substrate and on said barrier layer. See Claim 18 of US 10,147,642.
Claims 43-44 and 46-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-20 of U.S. Patent No 10,147,642 in view of Chi et al (US 5,378,926).
US 10,147,642 is relied upon as discussed above.
However, 10,147,642 does not disclose the claimed barrier layers and their deposition by sputtering. 
Chi et al is relied upon to disclose a titanium/ titanium tungsten nitride and gold barrier layer and its deposition by sputtering. See column 4, lines 1-50. 
It would have been obvious, for one of ordinary skill in the art before the effective date of the invention, to use the claimed materials and application by sputtering in the device of US 10,147,643, for their known benefit as barrier layers as disclosed by Chi et al.
	With respect to Claim 43, the combined references make obvious “the seed layer comprises a titanium-gold layer; and said back-metal layer comprises a gold layer”. Official Notice is taken that it is well known in the art to form seed layers by epitaxial deposition. See column 4, lines 1-50 of Chi et al.
	With respect to Claim 44, the combined references make obvious “said seed metal comprises a sputtered titanium-gold metal; and said back metal layer comprises a plated gold layer”. See column 4, lines 1-50 of Chi et al.
	With respect to Claim 46, the combined references make obvious “wherein said barrier layer comprises titanium over said first side of said substrate”. See column 4, lines 1-50 of Chi et al.
	With respect to Claim 47, the combined references make obvious “said barrier  layer comprises a plurality of sputtered metal layers over said first side of said substrate”. See column 4, lines 1-50 of Chi et al.
	With respect to Claim 48, the combined references make obvious “said barrier layer comprises: a titanium tungsten layer; a titanium tungsten nitride layer on said titanium tungsten layer; and a titanium gold layer on said titanium tungsten nitride layer”. See column 4, lines 1-50 of Chi et al.
				Response to Applicants’ Arguments
Applicants’ argue that independent Claim 30 of the instant application recites features that are different than those recited in Claim 11 of ‘642. Moreover, Applicants argue that Claim 30 of the instant application recites “a barrier layer formed over a first side of said substrate”, and a “first metal layer formed on said barrier layer”. Furthermore, Applicants argue that in contrast Claim 11 of the ‘642 patent recites a “first metal layer” and “a barrier layer (i) between said first metal layer and said vias and (ii) on a side of said substrate opposite said first metal layer. The Examiner respectfully disagrees. As discussed with respect to the prior art rejections, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., positioning of the layers on opposite sides of the substrate ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Examiner notes that the term “over”, as commonly used means above or at a higher position. Therefore, the barrier layer is formed over both sides of the substrate. Moreover, there is nothing in the Claim that requires the positioning of the layers on opposite sides of a substrate. The Examiner also notes Figure 7 of the present Specification which is similar to Figure 2d of Chi et al.  With respect to Claim 41 and the rest of the Claims, Applicants argues as with respect to Claim 30. Applicants’ arguments are not persuasive for the same reasons as discussed with respect to Claim 30.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AGG
May 16, 2022
/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812